Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Please also see previous notice of allowance mailed on 11/1/21, 2/16/22.


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 11, 15, 22 the prior art of record, specifically (US 10531309) teaches A computerized method for optimizing an antenna configuration of a fixed wireless device operated in a wireless network, the computerized method comprising:
obtaining channel performance data, the channel performance data relating to at least one wireless channel between the fixed wireless device and at least one base station; (Col. 3; 1-64);
However, none of the prior art cited alone or in combination provides the motivation to teach; utilizing at least a portion of the obtained data to optimize at least one antenna configuration of the fixed wireless device, the utilizing comprises generating control data for use by at least a controller apparatus of the fixed wireless device, the controller apparatus comprising a closed-loop system; wherein: the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant fixed wireless access (FWA) device; and radio frequency (RF) signals associated with the at least one channel are transmitted within a frequency range between 3.550 and 3.70 GHz inclusive between the fixed wireless device and the at least one base station, the at least one base station comprising a CBRS compliant CBSD (Citizens Broadband radio Service Device). 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-12 and 14-28 are patentable (filed om 1/25/22).    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Gao, Congming, et al. "Exploiting parallelism in I/O scheduling for access conflict minimization in flash-based solid state drives." 2014 30th Symposium on Mass Storage Systems and Technologies (MSST). IEEE, 2014: provides: Solid state drives (SSDs) have been widely deployed in personal computers, data centers, and cloud storages. In order to improve performance, SSDs are usually constructed with a number of channels with each channel connecting to a number of NAND flash chips. Despite the rich parallelism offered by multiple channels and multiple chips per channel, recent studies show that the utilization of flash chips (i.e. the number of flash chips being accessed simultaneously) is seriously low. Our study shows that the low chip utilization is caused by the access conflict among I/O requests. In this work, we propose Parallel Issue Queuing (PIQ), a novel I/O scheduler at the host system, to minimize the access conflicts between I/O requests. The proposed PIQ schedules I/O requests without conflicts into the same batch and I/O requests with conflicts into different batches. Hence the multiple I/O requests in one batch can be fulfilled simultaneously by exploiting the rich parallelism of SSD. And because PIQ is implemented at the host side, it can take advantage of rich resource at host system such as main memory and CPU, which makes the overhead negligible. Extensive experimental results show that PIQ delivers significant performance improvement to the applications that have heavy access conflicts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641